                                          Case 20-18345-AJC                 Doc 9    Filed 08/04/20       Page 1 of 3
                                UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                       www.flsb.uscourts.gov
                                           CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                           Original Plan
                                                           Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                           Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

 DEBTOR:              Robert Norris Thompson                         JOINT DEBTOR:                                   CASE NO.:
 SS#:         xxx-xx-7705                                            SS#:
I.           NOTICES
             To Debtors:               Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended
                                       plans and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk
                                       pursuant to Local Rules 2002-1(C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments
                                       within 30 days of filing the chapter 13 petition or within 30 days of entry of the order converting the case to
                                       chapter 13.
             To Creditors:             Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your
                                       claim may be reduced, modified or eliminated.
             To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must
                             check one box on each line listed below in this section to state whether the plan includes any of the
                             following:
 The valuation of a secured claim, set out in Section III, which may result in a                     Included                   Not included
 partial payment or no payment at all to the secured creditor
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                           Included                    Not included
 interest, set out in Section III
 Nonstandard provisions, set out in Section VIII                                                     Included                    Not included
II.          PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE
             A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including
                trustee's fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full
                10%, any unused amount will be paid to unsecured nonpriority creditors pro-rata under the plan:
                    1. $     484.24          for months 1 to 60.
             B. DEBTOR(S)' ATTORNEY'S FEE:                                    NONE          PRO BONO
 Total Fees: $0.00                   Total Paid: $0.00                                          Balance Due:     $0.00
 Payable -NONE-                   /month (Months                               to           )
 Allowed fees under LR 2016_1(B)(2) are itemized below:

 Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.    TREATMENT OF SECURED CLAIMS
        A. SECURED CLAIMS:                     NONE
[Retain Liens pursuant to 11 U.S.C. §1325(a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 1       Creditor: Apollo Group Holdings LLC
         Address:c/o Ocean Bank; Attn:  Arrearage/Payoff on Petition Date                  7,478.90
         Ivan Castaneda; 780 NW 42nd                       Arrears Payment (Cure) 124.65 /month (Months 1 to 60
         Ave., Ste. 411; Miami, FL 33126                   Regular Payment        0.00 /month (Months 60 to 60 )
                                                           (Maintain)
 Last 4 Digits of Account No.:                    Account No:
                                                  30-3103-014-2980
 Other:
   Real Property                                                                     Check one below for Real Property:
            Principal Residence                                                        Escrow is included in the regular payments
            Other Real Property                                                        The debtor(s) will pay taxes insurance directly
 Address of Collateral:

LF-31 (rev. 10/3/17)                                                          Page 1 of 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                              Case 20-18345-AJC                        Doc 9       Filed 08/04/20     Page 2 of 3
                                                                               Debtor(s): Robert Norris Thompson Case number:
     Personal Property/\
       Description of Collateral: 2491 NW 96th St. Miami, FL 33147 Miami-Dade County



     2       Creditor: CCH FL 2 LLC
             Address:PO Box 54274; New                                                         1,933.82
                                                                         Arrearage/Payoff on Petition Date
             Orleans, LA 70154                                 Arrears Payment (Cure) 32.23 /month (Months 1 to 60
                                                               Regular Payment        0.00 /month (Months 60 to 60 )
                                                               (Maintain)
     Last 4 Digits of Account No.:                    Account No:
                                                      30-3103-014-2980
     Other:
       Real Property                                                                               Check one below for Real Property:
                Principal Residence                                                                  Escrow is included in the regular payments
                Other Real Property                                                                  The debtor(s) will pay taxes insurance directly
     Address of Collateral:

     Personal Property/\
       Description of Collateral: 2491 NW 96th St. Miami, FL 33147 Miami-Dade County



     3       Creditor: Gary L. Thompson and Nora Thompson
             Address:10251 SW 5th Street   Arrearage/Payoff on Petition Date                             17,000.00
             #208; Pembroke Pines, FL 33025                              Arrears Payment (Cure) 283.33 /month (Months 1 to 60
                                                                         Regular Payment        0.00 /month (Months 60 to 60 )
                                                                         (Maintain)
     Last 4 Digits of Account No.:
     Other:
       Real Property                                                                               Check one below for Real Property:
                 Principal Residence                                                                 Escrow is included in the regular payments
                 Other Real Property                                                                 The debtor(s) will pay taxes insurance directly
     Address of Collateral:

     Personal Property/\
       Description of Collateral: 2491 NW 96th St. Miami, FL 33147 Miami-Dade County



                 B. VALUATION OF COLLATERAL:       NONE
                    IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                    SECURING YOUR CLAIM IN THE AMOUNT INDICATED, A SEPARATE MOTION WILL ALSO BE SERVED
                    UPON YOU PURSUANT TO BR 7004 AND LR 3015-3.
                 C. LIEN AVOIDANCE                              NONE

                 D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not
                    receive a distribution from the Chapter 13 Trustee.
                            NONE
E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution from
   the Chapter 13 Trustee.
                            NONE
    IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. §1322(a)(4)]
                 A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                   NONE

                 B. INTERNAL REVENUE SERVICE:                                       NONE
    LF-31 (rev. 10/3/17)                                                             Page 2 of 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                          Case 20-18345-AJC                   Doc 9       Filed 08/04/20   Page 3 of 3
                                                                                                   Debtor(s): Robert Norris Thompson Case number:
             C. DOMESTIC SUPPORT OBLIGATION(S):                                      NONE    CURRENT AND PAID OUTSIDE

             D. OTHER:                   NONE

V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
             A. Pay     $0.00                      /month (Months              to           )
                Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
             B. If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
             C. SEPARATELY CLASSIFIED:                               NONE

VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay
             relief in this section shall not receive a distribution from the Chapter 13 Trustee.
                       NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                                     NONE
 The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an annual basis
during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the Trustee with their filed tax
returns is on or before May 15 of each year the case is pending and that the debtor(s) shall provide the trustee (but not file with the
Court) with verification of their disposable income if their gross household income increases by more than 3% over the previous
year's income. [Miami cases]
VIII.        NON-STANDARD PLAN PROVISIONS:                                   NONE

                   PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.
 /s/ Robert Norris Thompson                           Debtor         July 31, 2020                               Joint Debtor
 Robert Norris Thompson                                              Date                                                       Date
                                                      Debtor
 Attorney with permission to sign                                    Date
 on Debtor's behalf
By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                        Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
